Fourth Court of Appeals
                                           San Antonio, Texas
                                                  October 19, 2015

                                               No. 04-14-00913-CV

                                                David MEDRANO,
                                                    Appellant

                                                    v.
         Fidelity National Title Insurance Company, Ss Capital Real Estate Inc., d/b/a HOMEQ, as
       Servicing AGENT FIDELITY NATIONAL TITLE INSURANCE COMPANY, Successor
       by Merger with Lawyers Title Insurance Corporation, Celine Hinojosa, Barclays Capital Real
        Estate Inc., d/b/a HOMEQ, as Servicing Agent for Duetsche Bank National Trust Company,
                                                Appellees

                         From the 37th Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2008-CI-00027
                             The Honorable Richard E. Price, Judge Presiding

                                                     ORDER
             The Appellee, Fidelity National Title Insurance Company’s Motion for Extension of
      Time to File Brief has this date been received and filed in the above styled and numbered cause.
      Extension of time to file the Appellee’s brief is this date GRANTED. Time is extended to
      November 18, 2015.

                                                                               PER CURIAM
      ATTESTED TO:         ____________________________
                           KEITH E. HOTTLE
                           CLERK OF COURT



cc:              Valerie Henderson                                Aaron Barton
                 Baker, Donelson, Bearman, Caldwell & Berkowitz   Goode Casseb Jones Riklin Choate & Watson, PC

                 Fred R. Jones                                    Thomas E. Quirk
                 Goode Casseb Jones Riklin Choate & Watson, PC    Aaron & Quirk, LLP

                 Jeffrey A. Hiller                                Kari Lynn Robinson
                 Cacheaux, Cavazos & Newton, LLP                  Baker, Donelson, Bearman, Caldwell & Berkowitz, PC

                 Gregory T. Van Cleave
                 Law Offices of Albert W. Van Cleave, III